Title: To James Madison from John Drayton, 12 April 1809
From: Drayton, John
To: Madison, James


SirCharleston (S. C.) April 12th: 1809.
Through the politeness of my friend Paul Hamilton, Secretary of the Navy, I have the honor of presenting you, a copy of my View of So: Carolina; which, You will do me a favor, by accepting. It, was published, during my former administration; and, is not without many errors. But, still I hope, it contains information, not unworthy of your attention.
I avail myself sir, of this opportunity, to congratulate you on your election to the Presidency of the United States; And sincerely wish you an administration, happy & honorable to yourself; and beneficial to our Common Country. It will afford me pleasure, at all times to cooperate, within the sphere of my Authority. Being with Sentiments of high respect & consideration sir Yr: Most Obedient
John Drayton.
